Case: 13-14914   Date Filed: 10/20/2014   Page: 1 of 8


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14914
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:10-cv-01576-JDW-TGW



RAMON LAWRENCE PARKER,

                                                          Petitioner-Appellant,

                                 versus

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

                                                        Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (October 20, 2014)

Before WILSON, WILLIAM PRYOR and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 13-14914      Date Filed: 10/20/2014   Page: 2 of 8


      Ramon Parker, a state prisoner, appeals pro se the denial of his petition for a

writ of habeas corpus. 28 U.S.C. § 2254. After his convictions for three counts of

lewd and lascivious acts on a child and one count of sexual battery on a victim who

was less than 12 years old, Parker sought postconviction relief on the ground that

his trial counsel was ineffective for failing to respond adequately to a motion in

limine to exclude evidence that his victims had recanted other allegations of abuse.

See Fla. R. Crim. P. 3.850. The Florida courts concluded that trial counsel

performed deficiently, but Parker was not prejudiced by the deficient performance.

Because the Florida courts reasonably applied clearly established federal law, we

affirm the denial of Parker’s petition.

                                I. BACKGROUND

      When he collaterally attacked his convictions in state court, Parker argued

that, had his counsel responded effectively to the motion in limine, he could have

challenged the victims’ credibility with evidence that they had previously recanted

other accusations of abuse. Parker argued that he was convicted solely on the

testimony of the three victims and the exclusion of evidence regarding their

credibility was prejudicial.

      A Florida court denied Parker’s motion, but the Second District Court of

Appeals reversed and remanded for further proceedings. The appellate court ruled

that trial counsel performed deficiently because she was not familiar with Jaggers


                                          2
              Case: 13-14914     Date Filed: 10/20/2014   Page: 3 of 8


v. State, 536 So. 2d 321 (Fla. Dist. Ct. App. 1998), which held that a defendant

accused of sexual abuse could impeach minor victims with evidence that they had

recanted other allegations of sexual abuse. Id. at 326–27. The appellate court

remanded for an evidentiary hearing to determine whether Parker was prejudiced

by his counsel’s deficient performance.

      On remand, the Florida court denied Parker’s motion summarily on the

ground that his proffered impeachment evidence was inadmissible hearsay, but the

appellate court reversed and remanded. The Second District Court of Appeals

concluded that the lower court could not ascertain the character of the evidence

without hearing any testimony from Parker’s witnesses. The appellate court

remanded with instructions for Parker to “present admissible evidence—if he

can—that had trial counsel effectively defended the State’s motion in limine, he

would have been able to properly impeach two of the victims with evidence that

they had previously made and recanted similar accusations.”

      During the evidentiary hearing, members of Parker’s family testified about

prior accusations allegedly made by M.B. against Don Sports. Parker’s

stepdaughter, Helen Penniker Smith, testified that M.B., her stepdaughter, said that

she was “touched” by Don, Smith’s former stepfather; M.B. did not identify where

she had been touched but said that it made her uncomfortable; and M.B. repeated

her accusation to Don and Smith’s mother and then recanted. Smith acknowledged


                                          3
               Case: 13-14914    Date Filed: 10/20/2014   Page: 4 of 8


that she never mentioned the incident involving Don during previous hearings in

Parker’s case and that she believed the incident could have happened. Parker’s

wife, Jimmie, who formerly had been married to Don, testified that Don moved out

of their house for a few months after being accused by M.B., even though M.B.

had recanted the accusation. But Don testified that M.B. did not recant in Jimmie’s

presence. According to Don, M.B. apologized to him later and said she made up

the story because she was mad at him.

      Smith also testified that M.B. had accused Parker of instructing her to run

around the house naked. Smith opined that Parker’s remark had been “blown out of

proportion,” but Smith acknowledged that M.B. had never recanted the accusation.

But Jimmie testified that M.B. had recanted. Jimmie explained that Parker made

the remark because M.B. needed a bath and did not have any clean clothes to wear.

      Jimmie testified that another one of her husband’s victims, B.S., had falsely

accused her father, Lester Smith, of molestation. B.S. told her mother and Jimmie

that Smith “messed with her.” B.S.’s mother confronted Smith, but she did not

inform the authorities because she needed Smith’s assistance to pay for Christmas

presents. Smith admitted to Jimmie, his adoptive mother, “that he did it thinking it

was [his wife] in the bed with him,” but Jimmie also did not report the abuse to the

authorities.




                                          4
              Case: 13-14914      Date Filed: 10/20/2014   Page: 5 of 8


      The Florida court denied Parker’s motion a third time on the grounds that the

evidence was inadmissible and, alternatively, the evidence would not have changed

the outcome of Parker’s trial. Parker could not use the evidence to impeach the

victims under Jaggers, the Florida court determined, because the testimony that

established M.B.’s accusation against Don was biased, “unreliable[,] and overly

vague,” which destroyed its “probative value” and its “impeachment value”;

M.S.’s accusation against Parker did not involve sexual abuse; and B.S.’s

accusation against her father was not false. In the alternative, the Florida court

ruled that the evidence would not have affected the outcome of Parker’s case. The

Florida court determined that “some of the testimony further substantiate[d] that

the allegations of [M.B. and B.S.] were in fact true”; the “very vague and

imprecise” testimony about Don touching M.B. would not have “materially

undermined” M.B.’s credibility; the evidence that Parker told M.B. to run around

naked “would not have impeached [M.B.’s] credibility (because it turned out to be

true), nor would it have materially harmed [Parker’s] case (because it was

essentially an innocent, non-abusive event that was somehow blown out of

proportion . . .)”; and the testimony that Smith abused B.S. without repercussion

from his family “greatly bolster[ed] [her] credibility.”

      Parker filed a petition for a writ of habeas corpus, which the district court

denied. The district court ruled that Parker could not prove he was prejudiced by


                                           5
                Case: 13-14914    Date Filed: 10/20/2014     Page: 6 of 8


counsel’s allegedly deficient performance because the victims’ earlier accusations

were not admissible under Florida law and that the exclusion of the evidence did

not violate Parker’s rights under the Confrontation Clause, U.S. Const. Amend. VI.

The district court issued a certificate of appealability to determine “whether trial

counsel’s deficient opposition to the State’s motion in limine [sic] requesting the

exclusion of any evidence regarding previous allegations of abuse made by the

victims prejudiced Petitioner.”

                          II. STANDARDS OF REVIEW

      We review de novo the denial of a petition for a writ of habeas corpus.

Mason v. Allen, 605 F.3d 1114, 1118 (11th Cir. 2010). Our review is circumscribed

by the Antiterrorism and Effective Death Penalty Act, which “imposes a highly

deferential standard for evaluating state-court rulings, and demands that state-court

decisions be given the benefit of the doubt.” Renico v. Lett, 559 U.S. 766, 773, 130
S. Ct. 1855, 1862 (2010) (internal quotation marks and citations omitted). Under

the Act, a petitioner is entitled to a writ of habeas corpus only if the state court

reached a decision that was “contrary to, or involved an unreasonable application

of, clearly established Federal law, as determined by the Supreme Court of the

United States.” 28 U.S.C. § 2254(d)(1). We presume that the findings of fact by the

state court are correct unless rebutted by clear and convincing evidence. 28 U.S.C.

§ 2254(e)(1).


                                            6
               Case: 13-14914     Date Filed: 10/20/2014    Page: 7 of 8


                                 III. DISCUSSION

      For Parker to prevail on his claim of ineffective assistance of counsel, he

must prove that his counsel’s performance was deficient and that he was

prejudiced by the deficient performance. Strickland v. Washington, 466 U.S. 668,

687, 104 S. Ct. 2052, 2064 (1984). It is not enough for Parker to prove that

counsel’s alleged errors had some conceivable effect on the outcome of the trial;

Parker must prove that the allegedly deficient performance “actually had an

adverse effect on the defense.” Id. at 693, 104 S. Ct. at 2067. In other words,

Parker cannot obtain a federal habeas relief unless “counsel’s conduct so

undermined the proper functioning of the adversarial process that the trial cannot

be relied on as having produced a just result.” Id. at 686, 104 S. Ct. at 2064.

      The district court correctly denied Parker habeas relief. The Florida courts

concluded that the proffered impeachment evidence did not satisfy the standard for

admissibility delineated in Jaggers, and we defer to that conclusion. See Callahan

v. Campbell, 427 F.3d 897, 932 (11th Cir. 2005) (“It is a fundamental principle that

state courts are the final arbiters of state law, and federal habeas courts should not

second-guess them on such matters.” (quoting Herring v. Sec’y, Dep’t of Corr.,

397 F.3d 1338, 1355 (11th Cir. 2005))). And the Florida courts reasonably

concluded that Parker failed to prove that, even if the proffered impeachment

evidence had been admitted into evidence, the jury “would [not] have had a


                                           7
               Case: 13-14914     Date Filed: 10/20/2014   Page: 8 of 8


reasonable doubt respecting [his] guilt.” Strickland, 466 U.S. at 695, 104 S. Ct. at

2068–69. The Florida courts found that Parker’s proffered impeachment evidence

as a whole tended to strengthen two of his victims’ credibility, and Parker did not

offer any evidence to impeach the credibility of his third victim. The Florida courts

reasonably concluded that Parker was not prejudiced by his counsel’s allegedly

deficient performance.

      Parker argues that his counsel’s deficient performance denied him the

opportunity to confront the victims, but we cannot review that claim. Appellate

review is limited to the issues delineated in the certificate of appealability. Jordan

v. Sec’y, Dep’t of Corr., 485 F.3d 1351, 1356 (11th Cir. 2007). Because Parker’s

argument is outside the scope of the certificate, we dismiss it.

                                IV. CONCLUSION

      We AFFIRM the denial of Parker’s petition for a writ of habeas corpus.




                                           8